Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-20 are being examined on the merits in this office action.
Examiner acknowledges the receipt of the reply to the non-final office action filed 12/01/2020 where the applicant amended independent claims 1, 15 and 17 and cancelled claim 7. Claims 1-6, 8-20 are being examined on the merits in this office action

Information Disclosure Statement
No Information Disclosure Statements have been filed with the present application.  Applicant is reminded of his/her duty to disclose patents and publications relevant to the patentability of the instant claims.
Priority
This application was filed on 12/11/2019 and claims the benefit of the United States Provisional Application Nos. 62/778,331 filed 12/12/2018 and which claims the benefit of the priority of State of Israel Patent Application No. IL263679 filed 12/12/2018.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 

Claim Rejections - 35 USC § 102 - Withdrawn
The rejection of claims 1-6, 8-14 and 18-20 under 35 U.S.C. 102(a)(1) as being anticipated by EP 1695724 (hereinafter “the ‘724 patent”) is withdrawn due to applicant amendment of claim 1.
The rejection of claims 1-6, 8-14 and 18-20 under 35 U.S.C. 102(a)(1) as being anticipated by US 5989215 (hereinafter “the ‘215 patent”) is withdrawn due to applicant amendment of claim 1.

Claim Rejections - 35 USC § 103 - Maintained
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The rejection of claims 1-6, and 8-20 under 35 U.S.C. 103 as being unpatentable over US 5989215 (hereinafter “the ‘215 patent”) in view of WO 1998/055140 (hereinafter “the ‘140 publication”) and further in view of WO 1996/022115 hereinafter “the ‘115 publication) is maintained.
The ‘215 patent teaches a kit comprising the first container and a second container (Claim 1) used for delivering biochemically reactive fluids respectively. The ‘215 patent further teaches that the first container may contain fibrinogen as the biochemically reactive fluids and the second container may contain thrombin (col. 3, line 31-35). The ‘215 patent further teaches 
Regarding claim 2, with the recitation of the composition not comprising tranexamic acid or aprotinin, a skilled artisan knows that these are antifibrinolytic agents and the composition of the ‘215 patent does not teach including tranexamic acid or aprotinin.
Regarding claim 3, 4 and 5, the ‘215 patent teaches that the fibrinogen total protein concentration is preferably from about 15-140 mg/1 and more preferably 30–110 mg/ml (col. 8, line 5-8) which overlaps with the instant range of 20 – 40 mg/ml.
Regarding claim 6, the ‘215 patent teaches that the thrombin-containing component comprises thrombin at a concentration of 3-10,000 IU/ml, even more preferably 200-500 IU/ml (col. 8, line 21-23), which overlaps the instant claimed range of 100- 300 IU/ml.
Regarding claim 7, the ‘215 patent teaches that the first component may contain other constituents including albumin at a concentration which is lower than 20% by weigh (col. 8, line 18-20 and example 1).
Regarding claim 8, the ‘215 patent teaches that the second component comprises thrombin and calcium solution (col. 2, line 7-8).
Regarding claim 9, the product-by-process nature of the claim is noted above.  However, the ‘215 patent teaches that the fibrinogen can be prepared from plasma by conventional precipitation and purification steps (col. 7, line 29-31).
Regarding claim 12, the ‘215 patent teaches that fibrinogen and thrombin-containing component are in liquid form (col. 3, line 31-35).

Regarding claim 14, the ‘215 patent teaches that the first and second containers are each a syringe (claim 2 and 3) and that it may be administered by spraying (claim 1, 6 and 7 and col. 3, line 19-29).
Regarding claim 18, the ‘215 patent teaches that the fibrinogen total protein concentration is preferably from about 15-140 mg/1 and more preferably 30–110 mg/ml) (col. 8, line 5-8) which overlaps with the instant range of 20 – 40 mg/ml.
Regarding claim 19, the ‘215 patent teaches that the thrombin-containing component comprises thrombin at a concentration of 3-10,000 IU/ml, even more preferably 200-500 IU/ml (col. 8, line 21-23), which overlaps the instant claimed range of 100- 300 IU/ml.
Regarding claim 20, the ‘215 patent teaches that the second component comprises thrombin and calcium solution (col. 2, line 7-8).
The ‘215 patent teaches that the kit used for delivering the two biochemically reactive liquids fibrinogen and thrombin, may deliver the fluids topically, in open-type surgeries such as laparotomic surgeries and in minimally invasive surgical techniques, to form fibrin that prevents the formation of adhesions in cavities of the human body (column 4, line 1-5).
The ‘215 patent does not teach the fibrinogen obtained by plasma cryoprecipitation 

The ‘140 publication teaches two component fibrin glue comprising as one component the fibrinogen concentrate and as second component an agent which is capable to form fibrin 
Regarding claims 9-11, the product-by-process nature of these claims is noted below. However, the ‘140 publication teaches that the fibrinogen concentrate is produced from a cryoprecipitate of human blood plasma (Claim 4) and that protein components are maintained in relatively high concentrations and in biologically active forms that results in the superior qualities of the resulting glue product (p. 4, paragraph 1, line 3-6).
The ‘115 publication teaches a composition used as a bio-mechanical barrier for the treatment of internal traumatic lesions, in particular for the prevention of adhesion formation as post-operative complication (abstract). The ‘115 publication further teaches the material is used in combination with fibrin glue which is made by mixing a fibrinogen-containing solution having a factor XIII content of 10 - 40 IU/ml with an equal volume of a thrombin-containing solution comprising 1 - 300 IU/ml thrombin, preferably at least 20 IU/ml, and most preferably at least 100 IU/ml, and calcium; and that the fibrinogen-containing solution being a protein solution with a content of 90 - 140 mg /ml (claim 6). The ‘115 publication further teaches that the two-component required constituents are usually contained in the kits (p. 10, line 29-30).
Regarding claim 2, with the recitation of the composition not comprising tranexamic acid or aprotinin, a skilled artisan knows that these are antifibrinolytic agents and the composition of the ‘115 patent does not teach including tranexamic acid or aprotinin.
Regarding claim 6, 8 and 20, the ‘115 publication teaches a composition comprising thrombin in the range of 1 - 300 IU/ml thrombin, preferably at least 20 IU/ml, and most preferably at least 100 IU/ml and calcium (claim 6).

Regarding claim 13, the ‘115 publication teaches that the composition is used to prevent tissue adhesion (abstract).
Regarding claim 14, the ‘115 publication teaches that the first and second components solutions can be contained in a syringe and that alternatively, spraying devices may be used (p. 9, line 16-20).
Regarding claim 15, 16 and 18, the ‘115 publication teaches the anti-adhesive composition wherein the fibrinogen component contains 100-130mg/ml of fibrinogen and 5-15mg/ml of albumin (See example 1 on p. 27).
Regarding claim 17, the ‘115 publication teaches the anti-adhesive composition wherein the fibrinogen component contains 100-130mg/ml of fibrinogen and 5-15mg/ml of albumin and comprising thrombin in the amount of 50 IU/ ml (See example 1 on p. 27 and 28).
Regarding claim 19, the ‘115 publication teaches the anti-adhesive composition that comprises thrombin in the range of 1 - 300 IU/ml, preferably at least 20 IU/ml, and most preferably at least 100 IU/ml (Claim 6).
The ‘115 publication further teaches that the components of the first and second solution can be prepared from plasma by conventional precipitation and purification steps and that when the patient to be treated is a human being, human plasma will be preferred (p. 10, line 14-16).
Regarding claims 9-11, the ‘115 publication further teaches that the components of the first and second solution can be prepared from plasma by conventional precipitation and 
The ‘115 publication further teaches that the after mixing the contents of the first and second component, the fibrinogen is proteolytically cleaved by thrombin and thus converted into fibrin monomers and that addition of other constituents such as albumin may be included in the first solution so as to have a certain percentage of clottable protein (p. 4, line 26-28). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of the ‘215 patent that teaches a kit with two components comprising fibrinogen and thrombin, with that of the ‘115 publication because the ‘115 publication teaches that other constituents such as albumin may be added to attain a certain percentage of clottable protein. A skilled artisan would have had a reasonable expectation of success in combining the method and device of the ‘215 patent which already teaches incorporation of albumin and that has been successful in the prevention of tissue adhesions in cavities of the human body with that of the teachings of the ‘115 publication since the ‘115 publication teaches that mixing the contents of the first and second component, the fibrinogen is proteolytically cleaved by thrombin and thus converted into fibrin monomers which helps in the prevention of tissue adhesion.
Response to Arguments
Applicant arguments filed on 12/01/2020 have been fully considered but they are not persuasive.
ETH6018USNP2 low concentrations of the fibrinogen and total protein in the instantly claimed invention.
The arguments above were considered but are not found to be persuasive because ‘215  also teaches a first component comprising fibrinogen total protein concentration from about 15-140 mg/ml and more preferably 30–110 mg/ml (col. 8, line 5-8) which encompasses the instant range of 20 – 40 mg/ml as recited in claim 1. In addition, the examiner made the obviousness rejection based on the combined teachings of ‘215, ‘140 and ‘115. It is clear that that the teachings of ‘215 encompass the low total fibrinogen concentration of the instant claims. In addition, ‘215 teaches a kit comprising a first and second container comprising fibrinogen and thrombin at the concentration of the instant claims and further teaches that the invention is used for preventing the formation of adhesions (col. 3, line 59-60 and col. 5, line 43-45). Since ‘215 does not teach the addition of albumin in the first container, examiner used the teachings of ‘115 that disclose a kit comprising two components that include a fibrinogen containing component and a thrombin containing component and that fibrinogen containing component comprises 5-15mg/ml albumin. A skilled artisan would be motivated and would have had a reasonable expectation of success of using the kit of ‘215 which comprises the instant lower total concentration of fibrinogen and include albumin as disclosed by ‘115. Therefore, the elements of the instant claims are disclosed by both ‘215 and ‘115 rendering obvious the instant claims. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant further argues that that WO '140 relates to a fibrinogen concentrate wherein the concentration of fibrinogen is less than 80 % of the total protein concentration and other naturally occurring plasma proteins such as fibronectin, factor VIII, von Willebrand factor, factor XIII, vitronectin, are present in amounts of at least 20 % of the total protein concentration and that the reference is silent with regard to any component or other constituents which may include albumin.
The arguments above were considered but are not found to be persuasive because the examiner made the obviousness rejection based on the combined teachings of ‘215, ‘140 and ‘115. In addition, examiner used the ‘140 reference to disclose the teachings of a kit that comprises the two components comprising fibrinogen and thrombin used to prevent tissue adhesion and that the fibrinogen concentrate is produced from a cryoprecipitate of human blood plasma, which satisfy the limitations of the product by process claims 9-11.
Applicant further argues that when WO '115 is considered as a whole under proper obviousness analysis, it is clear that a person of ordinary skill in the art would not have been guided or motivated, without hindsight knowledge bias, to modify the concentrations of the protein and the clottable protein to much lower concentrations as instantly claimed.
The arguments above were considered but are not found to be persuasive because the examiner made the first obviousness rejection based on the combined teachings of ‘215, ‘140 and ‘115 and the second obviousness rejection based on the combined teachings of ‘724, ‘140 and ‘115. In addition, ‘115 discloses a similar kit with two components comprising fibrinogen supra, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.

The rejection of claims 1-6 and 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over EP 1695724 (hereinafter “the ‘724 patent”) in view of in view of WO 1998/055140 (hereinafter “the ‘140 publication) and further in view of WO 1996/022115 hereinafter “the ‘115 publication) is maintained.
The ‘724 patent teaches a hydrogel that comprises the first material that comprises fibrinogen solution having a concentration from about 1.5 mg/ml to about 100 mg/ml (claims 10, 28, 29) and second material comprising thrombin solution having a concentration from about 50 IU/ml to about 300 IU/ml (claims 28, 29). The ‘724 patent further teaches the fibrinogen total protein concentration (preferably from about 3 - 140 mg/l and more preferably 30-110mg/ml which overlaps with the instant range of 15-40mg/ml (p. 7, lines 40-41 and paragraph [0047-0048]). The ‘724 patent further teaches the hydrogel may be formed by 
Regarding claim 2, with the recitation of the composition not comprising tranexamic acid or aprotinin, a skilled artisan knows that these are antifibrinolytic agents and the composition of the ‘724 patent does not teach including tranexamic acid or aprotinin. Regarding claim 3 and 4, the ‘724 patent teaches the fibrinogen total protein concentration (preferably from about 3 - 140 mg/l and more preferably 30-110mg/ml (page 7, line 39-40 and paragraph [0047]) which overlaps with the instant range of 15-40mg/ml.
Regarding claim 5, the ‘724 patent teaches fibrinogen solution having a concentration from about 1.5 mg/ml to about 100 mg/ml (claim 29) and total protein concentration (preferably from about 3 - 140 mg/l and more preferably 30-110mg/ml which overlaps with the instant range of 15-40mg/ml (page 7, line 39-40 and paragraph [0047]).
Regarding claim 6, the ‘724 patent teaches thrombin solution having a concentration from about 50 IU/ml to about 300 IU/ml (claim 28).
Regarding claim 8, the ‘724 patent teaches the second component which comprises thrombin, also comprising calcium (p. 7, line 28-29, also paragraph [0046])
Claims 9-11 are product-by-process type claims. Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product of the prior art, the claim is unpatentable.  The kit comprising a first and second container comprising fibrinogen and thrombin, is clearly disclosed in the prior art. ‘724 patent teaches hydrogel that comprises the first material that comprises fibrinogen solution having a concentration from about 1.5 mg/ml to about 100 mg/ml (claims 10, 28, 29) and second material comprising thrombin solution having a concentration from about 50 IU/ml to about 300 IU/ml (claims 28, 29) thus claims 9-11 are rejected as unpatentable over ‘724 patent.  
Regarding claim 12, the ‘724 patent teaches first material that comprises fibrinogen in solution form and the second material having thrombin in solution form (claim 29). The teaching of a solution indicates that the fibrinogen and thrombin are in liquid forms.

Regarding claim 14, the ‘724 patent teaches the kit may include an applicator such as a syringe (p. 5, line 54) and that the solutions may be sprayed and preferably sprayed using pressures generated using a hand-operated syringe (p. 7, line 43-44 and paragraph [0047-0048]).
Regarding claim 17, the ‘724 patent teaches a hydrogel that comprises the first material that comprises fibrinogen solution at a concentration from about 1.5 mg/ml to about 100 mg/ml and a total protein concentration of 3-140 mg/ml (claim 29) which is about 50 – 71% total protein by weight (Claim 29 and p. 4, line 32-33 and paragraph [0027]).
Regarding claim 18, the ‘724 patent teaches a hydrogel that comprises the first material that comprises fibrinogen solution having a concentration from about 1.5 mg/ml to about 100 mg/ml (claim 28). The ‘724 patent further teaches the fibrinogen total protein concentration (preferably from about 3 - 140 mg/l and more preferably 30-110mg/ml which lies and /or overlaps with the instant range of 15-40mg/ml (p. 7, line 39-40 and paragraph [0047]).
Regarding claim 19, the ‘724 patent teaches a second material comprising thrombin solution having a concentration from about 50 IU/ml to about 300 IU/ml (claim 29).
Regarding claim 20, the ‘724 patent teaches the second component which comprises thrombin, also comprises calcium (p. 7, line 28-29, also paragraph [0046]).

The ‘724 patent does not teach the fibrinogen obtained by plasma cryoprecipitation and does not teach a composition including albumin.

The ‘140 publication teaches two component fibrin glue comprising as one component the fibrinogen concentrate and as second component an agent which is capable to form fibrin from fibrinogen, such as thrombin (Claim 15). The ‘140 publication teaches that the composition is used to prevent tissue adhesion (p. 6, paragraph 2, line 1-3). 
Regarding claim 9-11, the product-by-process nature of these claims is noted above.  However, the ‘140 publication further teaches that the fibrinogen concentrate is produced from a cryoprecipitate of human blood plasma (Claim 4) and that protein components are maintained in relatively high concentrations and in biologically active forms that results in the superior qualities of the resulting glue product (p. 4, paragraph 1, line 3-6).

The ‘115 publication teaches a composition used as a bio-mechanical barrier for the treatment of internal traumatic lesions, in particular for the prevention of adhesion formation as post-operative complication (abstract). The ‘115 publication further teaches the material is used in combination with fibrin glue which is made by mixing a fibrinogen-containing solution having a factor XIII content of 10 - 40 IU/ml with an equal volume of a thrombin-containing solution comprising 1 - 300 IU/ml thrombin, preferably at least 20 IU/ml, and most preferably at 
Regarding claim 6, 8 and 20, the ‘115 publication teaches a composition comprising thrombin-containing solution comprising 1 - 300 IU/ml thrombin, preferably at least 20 IU/ml, and most preferably at least 100 IU/ml and calcium (claim 6).
Regarding claim 12, the ‘115 publication teaches a composition teaches that the fibrinogen and thrombin components are in solution (Claim 6, also see example 1). 
Regarding claim 13, the ‘115 publication teaches that the composition is used to prevent tissue adhesion (abstract).
Regarding claim 14, the ‘115 publication teaches that the first and second components solutions can be contained in a syringe and that alternatively, spraying devices may be used (p. 9, line 16-20).
Regarding claim 15, 16 and 18, the ‘115 publication teaches the anti-adhesive composition wherein the fibrinogen component contains 100-130mg/ml of fibrinogen and 5-15mg/ml of albumin (See example 1 on p. 27).
Regarding claim 17, the ‘115 publication teaches the anti-adhesive composition wherein the fibrinogen component contains 100-130mg/ml of fibrinogen and 5-15mg/ml of albumin and comprising thrombin in the amount of 50 IU/ ml (See example 1 on Page 27 and 28).

The ‘115 publication further teaches that the components of the first and second solution can be prepared from plasma by conventional precipitation and purification steps and that when the patient to be treated is a human being, human plasma will be preferred (p. 10, line 14-16).
Regarding claim 2, with the recitation of the composition not comprising tranexamic acid or aprotinin, a skilled artisan knows that these are antifibrinolytic agents and the composition of the ‘115 patent does not teach including tranexamic acid or aprotinin.
Regarding claims 9-11, the product-by-process nature of these claims is noted above.  However, the ‘115 publication further teaches that the components of the first and second solution can be prepared from plasma by conventional precipitation and purification steps and that when the patient to be treated is a human being, human plasma will be preferred (p. 10, line 14-16). Furthermore, the recitation of the method of obtaining the fibrinogen are merely one of the straightforward possibilities that a skilled artisan would select hence the claims are rendered obvious.
The ‘115 publication further teaches that the after mixing the contents of the first and second component, the fibrinogen is proteolytically cleaved by thrombin and thus converted into fibrin monomers and that addition of other constituents such as albumin may be included in the first solution so as to have a certain percentage of clottable protein (Page 4, line 26-28). 


Response to Arguments
Applicant arguments filed on 12/01/2020 have been fully considered but they are not persuasive.
Applicant argues that that EP '724 mentions "fibrinogen total protein concentration", however, this reference fails to demonstrate any effect regarding the relation between the fibrinogen concentration and the total protein concentration as required in the claimed invention.
The arguments above were considered but are not found to be persuasive because ‘724 teaches a hydrogel that comprises the first material that comprises fibrinogen solution having a concentration from about 1.5 mg/ml to about 100 mg/ml (claims 10, 28, 29) and second material comprising thrombin solution having a concentration from about 50 IU/ml to about 300 IU/ml (claims 28, 29). The concentration of fibrinogen from about 1.5 mg/ml to about 100 mg/ml encompasses the instant fibrinogen concentration of about 5- 30 mg/ml. In addition, ‘724 teaches the fibrinogen total protein concentration (preferably from about 3 - 140 mg/l and more preferably 30-110mg/ml which also encompasses the instant total concentration range of 15-40mg/ml (p. 7, lines 40-41).  Therefore, ‘724 does include the instant low fibrinogen concentration and includes the instant low fibrinogen total concentration. In addition, ‘724 also teaches the instant thrombin concentration and also teaches that the components are contained in a kit and also teaches the instant method of use of prevention of post-surgical adhesion. Even though ‘724 does not teach the addition of albumin in the first component comprising fibrinogen, this limitation is taught by ‘115 which discloses a similar kit with two components comprising fibrinogen and thrombin and that fibrinogen component includes albumin and a method of use of preventing tissue adhesion. ‘115 shows that albumin can be 
A skilled artisan who has read both ‘724 and ‘115 would be motivated to prepare a hydrogel that comprises two components, with the first component comprising the low concentrations of fibrinogen disclosed by ‘724 in addition to albumin as disclosed by ‘115. Moreover, doing so amounts to no more than combination of prior art elements and/or as simple substitution to achieve predictable results. There is therefore an expectation that a hydrogel that comprises low concentrations of fibrinogen would be successful in preventing tissue adhesion, since this is taught by ‘724 and that albumin can be included in the component comprising fibrinogen because ‘115 teaches that. 
In addition, combining references according to the known methods to yield predictable results amounts to no more than combining prior art elements i.e. the low fibrinogen concentrations of ‘724 and the inclusion of albumin of ‘115. These elements have already been taught in the art to be combined by ‘115 and have been suggested to be combined or used by both ‘724 and ‘115. A rationale to support a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 416, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950) See MPEP 2143.02.
Conclusion
Claims 1-6, 8-20 are rejected.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mercy Sabila whose telephone number is (571)272-2562.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum- Acevedo can be reached on (571)272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MERCY H SABILA/Patent Examiner, Art Unit 1654                                                                                                                                                                                                        

/JAMES H ALSTRUM-ACEVEDO/Supervisory Patent Examiner, Art Unit 1654